Opinion filed April 11, 2019




                                      In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-19-00109-CV
                                   __________

      IN THE INTEREST OF A.J.G. AND L.R.G., CHILDREN


                      On Appeal from the 29th District Court
                            Palo Pinto County, Texas
                          Trial Court Cause No. C48678


                      MEMORANDUM OPINION
       Appellant has filed a pro se notice of appeal from an order granting a motion
to consolidate trial court cause nos. C44261 and C48678, which involve the same
children. Upon reviewing the documents filed in this court, we wrote Appellant and
informed him that it did not appear that this court had jurisdiction to entertain his
appeal. We requested that Appellant respond and show grounds to continue this
appeal. See TEX. R. APP. P. 42.3.
       Appellant has filed a response in which he asserts four substantive grounds
related to the motion to consolidate. Appellant, however, fails to show grounds upon
which this appeal may continue at this time. Unless specifically authorized by
statute, appeals may be taken only from final judgments. Tex. A & M Univ. Sys. v.
Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). An order consolidating two related trial court causes
is not a final, appealable order as it does not dispose of all of the parties’ claims
below.      Furthermore, we are aware of no statutory authority that permits an
interlocutory appeal from an order of consolidation.
        Accordingly, we dismiss this appeal for want of jurisdiction.


                                                                   PER CURIAM


April 11, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2